Citation Nr: 1504189	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a left knee disability.

2.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right hamstring disability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009; a statement of the case was issued in January 2010; and a substantive appeal was received in February 2010.   

The Veteran presented testimony at a Board hearing in October 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

By way of a December 2009 rating decision, the RO denied the Veteran's claim for service connection for tinnitus.  The Veteran filed a timely notice of disagreement, but failed to file a timely substantive appeal following a February 2013 statement of the case.  Consequently, the issue is not before the Board.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), depression, anxiety, sleep disturbance, sleep apnea, fibromyalgia, upper back pain, lower back pain, a right knee disability, bilateral ankle disabilities, and numbness of the lower extremities were raised by the Veteran in an October 2014 telephone conversation with the RO.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a left knee disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 1983, the RO denied the Veteran's claim of service connection for a left knee disability.  The Veteran failed to file a timely substantive appeal, and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the April 1983 decision is neither cumulative nor redundant of the evidence of record at the time of the April 1983 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In April 1983, the RO denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran failed to file a timely substantive appeal, and no new and material evidence was received within a year of the rating decision's issuance.

4.  Certain evidence received since the April 1983 decision is neither cumulative nor redundant of the evidence of record at the time of the April 1983 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  The weight of the evidence is against a finding that a right hamstring injury was manifested during the Veteran's active duty service or for many years after service; it has not been shown to be otherwise related to service. 





CONCLUSIONS OF LAW

1.  The April 1983 RO rating decision, which denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 1983 RO rating decision is new and material; accordingly, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The April 1983 RO rating decision, which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the April 1983 RO rating decision is new and material; accordingly, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The criteria for an award of service connection for a right hamstring disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an April 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his right hamstring disability.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required, as explained below.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon have not been met in this case, as the evidence, including the lay statements of record, fails to suggest that an alleged right hamstring disability, first reported many years post service, had its onset in service or is otherwise related thereto.

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") are as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims of entitlement to service connection for a left knee disability and hearing loss were denied by way of an April 1983 rating decision.  The Veteran submitted a timely notice of disagreement but failed to file a timely substantive appeal following a June 1983 statement of the case.  Moreover, no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the April 1983 rating decision consisted of the service treatment records, and statements of the Veteran made in a February 1983 correspondence (VA Form 21-4138).  The Veteran stated that he was treated for a knee injury in June 1967 at the New River Air Force Base in Jacksonville, North Carolina, and again after service in November or December of 1971 by Dr. D.C.  He stated that his hearing was tested at El Toro, California, in 1965 but that his hearing was not tested upon discharge from service.  The service treatment records show that the Veteran had a scar on his left knee when he entered service.  There were no findings of any left knee disability or hearing disability during service.  The separation examination yielded normal findings.  However, the audiometric examination was limited to a whispered voice test.  The basis for the denial was the fact that neither a left knee disability nor hearing loss disability was shown in service.   

Evidence received since the May 2009 rating decision includes hearing testimony that the Veteran sustained a left knee injury and hearing loss during service, lay statements from fellow soldiers substantiating the Veteran's testimony that he injured his knee and had diminished hearing during service, and post service outpatient treatment records reflecting osteoarthritis in the left knee and reduced hearing.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran's testimony of continuity of symptomatology and the lay statements meet the low threshold of 38 C.F.R. § 3.156(a) and constitute new and material evidence to reopen the previously denied claims because they indicate that a current left knee disability and current hearing loss might be related to service.  As new and material evidence has been received to reopen, the claims for entitlement to service connection are reopened.   



Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Right hamstring

The Veteran testified that he was playing softball when his right hamstring "popped."  (VVA, Hearing Transcript, p. 8).  He stated that he went to sick call on Wednesday or Thursday and that he spent the rest of the week (including the weekend) in bed.  He stated that a lieutenant came by and gave him some liniment from sick bay.  He stated that that was the only time he injured the hamstring in service.  He denied any post service treatment and stated that he has coped with the pain for the past 15-20 years.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has failed to establish at least two of these elements, and arguably all three.  As to the first element regarding a current disability, the Veteran testified that he did not seek any post service treatment.  The Board acknowledges that a June 2009 outpatient treatment report yields an assessment of "right hamstring pain." (VBMS, 12/3/09).  However, there was no objective medical evidence of a disability.  Symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A Veteran's lay testimony can in some instances establish a diagnosis.  (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, none of these criteria have been met.  Consequently, there is no medical evidence of a current disability.  Without such, the claim must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

Even if the evidence could be construed to show current disability, the second element of a service connection claim has not been satisfied, as there is no medical evidence of an in-service injury to the right hamstring.  The Veteran testified that he went to sick bay on one occasion and that a lieutenant brought liniment to him from sick bay.  There is no evidence in the service treatment records that such an injury occurred.  Assuming that the Board nonetheless accepts the testimony as credible, this only serves as evidence that there was an injury.  There is no indication of a chronic hamstring disability in service as a result of such injury.  To the contrary, he testified that the single incident was "the only problem that I had with my hamstring in the Marine Corps."  He testified that he had been enduring pain for the past 15-20 years, thereby placing the onset of pain between 1994 and 1999 (approximately 30 years after service).  Thus, there is no evidence, to include lay evidence, of continuity of symptomatology.

Finally, the Veteran has not provided any medical evidence of a causal connection between the claimed in-service injury and the current alleged disability.  He testified that he has not sought any post service treatment for his hamstring disability.  Consequently, a hamstring disability has neither been diagnosed nor attributed to service.  

The Veteran believes that his current disability is related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology a hamstring disability fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

The Veteran's claim for entitlement to service connection for a left knee disability is reopened.

The Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.

The Veteran's claim for entitlement to service connection for a right hamstring disability is denied.


REMAND

Left knee

The Veteran has submitted an April 2010 lay statement from R.W.Z. (his immediate supervisor in 1965/1966) and a February 2011 lay statement from T.J.W. (the Veteran's post-service supervisor in 1983).  R.W.Z. stated the Veteran participated in numerous military sanctioned sports and physical fitness programs including flag football, softball, basketball, judo, and karate.  He stated that in August 1966, the Veteran began to experience discomfort in his left knee and that he made several trips to sick bay to address left knee concerns.  His activity level decreased considerably after his knee began to bother him.  

T.J.W. stated that the Veteran reported to him that he injured his left knee during service.  T.J.W. was able to observe the effects of the left knee disability in 1983.  

The Board finds that the Veteran has presented sufficient lay evidence to conclude that he sustained some kind of left knee injury during service.  A VA examination is warranted to determine the etiology of his current disability.  

Hearing loss

The Veteran testified that he was stationed at El Toro, 3rd Marine Air Wing in California from November 1964 until he went overseas.  He testified that his office was fewer than 200 yards from the flight line (where F-4s and Sky Hawks took off and landed).  He also noted that he was exposed to excessive noise in the form of rifle range fire in boot camp.  

The Board finds that a VA examination is warranted to determine whether the Veteran's hearing loss is related to in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, etiology and severity of the Veteran's left knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner should also inquire about the scar on the Veteran's left knee that preexisted service.  The examiner shoulder then render an additional opinion addressing: (a) whether any left knee disability clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disability clearly and unmistakably did NOT increase in severity during service beyond the natural progression of the condition.  If either or both answers is "no" then the examiner should state whether it is at least as likely as not that any current left knee disability was incurred in or otherwise related to active service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  

2.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature, etiology and severity of the Veteran's hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner is advised that the Veteran testified that he was subjected to excessive noise in the form of F-4 and Sky Hawk airplanes taking off and landing fewer than 200 yards from his office, and in the form of rifle range fire; such noise exposure is to be accepted as fact.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  

3.  After completion of the above, the AMC should review the expanded record and readjudicate the claims on a de novo basis.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


